DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention I (claims 1-9 and 16-19) and Species A (Figs. 1-4 and 24C; claims 1-9) in the reply filed on April 26, 2021 is acknowledged.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: the distal end 108’ of Fig. 24C ([0025]), the boss 694 of Fig. 24B ([0039]), the pivot connection 622’’ of Fig. 24B ([0039]). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
On page 1, [0004], “The skirt may include at least one positioner operatively coupled an actuator” should read “The skirt may include at least one positioner operatively coupled to an actuator”
On page 14, [0036], “Whitacare” should read “Whitacre”

Claim Objections
Claims 4 and 5 are objected to because of the following informalities: 
In claim 4, “coupled an actuator” should read “coupled to an actuator”
In claim 5, “the at least one positioner at least one of moves the skirt distally and expands the skirt radially” should read “the at least one positioner moves the skirt distally and expands the skirt radially”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “at least one of” in line 2 of the claim. It is unclear how the claim should be interpreted as it is unclear if it is meant to be interpreted as “the at least one positioner at least one of moves the skirt distally and expands the skirt radially” or if it is meant to be read as “the at least one positioner moves the skirt distally and expands the skirt radially”, as objected to above. For the purposes of examination, the Examiner has interpreted the recitation to be interpreted as written, as the recitation “the at least one positioner at least one of moves the skirt distally and expands the skirt radially” is the broadest reasonable interpretation between the two interpretations, requiring either movement of the skirt distally or expansion of the skirt radially, but not both as would be the case if the recitation was meant to be read as “the at least one positioner moves the skirt distally and expands the skirt radially”. 
The term "at least about" in claim 6 is a relative term which renders the claim indefinite. The term "at least about 1.5 times a width of the distal end of the tubular body" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear the range that Applicant is trying to claim. The recitation “at least about” could imply a range that is within ±10%, ±20%, ±30%, and so on, as long as it is considered “at least about” in that range (in this case, 1.5 times a width of the distal end of the tubular body). Thus, it is unclear what value Applicant is trying to claim, rendering the claim indefinite.
The term "at about" in claim 9 is a relative term which renders the claim indefinite. The term "at about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear the value that Applicant is trying to claim. The recitation “at about 45 degrees” could imply a number that is within ±10%, ±20%, ±30%, and so on, as long as it is considered “at about” that number (in this case, 45 degrees). Thus, it is unclear what value Applicant is trying to claim, rendering the claim indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kassab et al. (US 2010/0160719 A1; hereinafter Kassab).
Regarding claim 1, Kassab discloses a surgical device for accessing a pericardial space of a patient (see Title and Abstract), comprising: an elongated, generally tubular body (1800, Fig. 17B, and see [0131]) including a proximal end (“proximal end” in Annotated Fig. 19 below) and a distal end (the end of 1800 closest to 1830 in Fig. 19, denoted by “distal end” in Annotated Fig. 19 below) the tubular body including at least one longitudinal channel extending from the proximal end to the distal end (the lumen of 1800 as shown in Figs. 17B and 19), the at least one longitudinal channel being capable of selectively accepting an obturator and a needle guide system therein (This recitation is being interpreted by the Examiner as a functional recitation. The disclosed structure of Kassab has a channel through 1800 that has a delivery catheter 1840 and lead 1900 that run through it as shown in Fig. 19. Due to sleeve 1800 having a channel that is shown as capable of selectively accepting (e.g., lead 1900 is not always in sleeve 1800) devices, such as delivery catheter 1840 and/or lead 1900, the lumen of sleeve 1800 is fully capable of selectively accepting a device, such as an obturator or needle guide system. Thus, the disclosed structure of Kassab is fully capable of performing the recited function.   
“When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP 2112.01   
A recitation of function does not distinguish over the prior art since an apparatus claim covers what a device is, not what it does. A recitation directed to the manner in which a claimed apparatus is intended to be used does not differentiate the claimed apparatus from a prior art apparatus. See MPEP 2114); a handle disposed at the proximal end of the tubular body (see “handle” in Annotated Fig. 19 below); and a selectively deployable suction skirt movable between a retracted configuration in which the skirt is radially contracted and an extended configuration in which the skirt is radially expanded (1830, Figs. 17B and 19, and see [0131], [0135]) and includes a distal edge defining a distal opening (the edge of 1830 closest to 1850 as shown in Fig. 17B and see the opening within 1830 in Fig. 17B, also see [0131]); wherein, in the extended configuration, the distal edge of the skirt is configured to sealingly engage a surface of a tissue layer (see [0131]), the distal opening of the skirt is diametrically wider than the distal end of the tubular body (see 1830 in relation to 1800 in Fig. 17B and see [0131]), and the skirt is configured to accept a portion of the tissue layer proximally therein when suction is applied to the skirt via the tubular body (1910, Fig. 19, and see [0131], [0136]). 









Annotated Fig. 19

[AltContent: textbox (handle)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: textbox (distal end)][AltContent: textbox (proximal end)]
    PNG
    media_image1.png
    607
    348
    media_image1.png
    Greyscale


Regarding claim 2, Kassab discloses the device of claim 1 as discussed above. Kassab further discloses that in the retracted configuration, the skirt is at least partially within the tubular body (see [0135]); and wherein, in the extended configuration, the skirt extends distally beyond the distal end of the tubular body (see 1830 in Figs. 17B and 19, also see [0135]).
Regarding claim 3, Kassab discloses the device of claim 1 as discussed above. Kassab further discloses that in the extended configuration, the skirt is generally frustoconical (see the shape of 1830 in Figs. 17B and 19, also see [0131], [0135]).
Regarding claim 7, Kassab discloses the device of claim 1 as discussed above, and the Examiner is of the position that Kassab further anticipates the limitation “the obturator comprises a distally oriented, at least partially transparent, blunt-tipped dissecting point and an endoscope arranged to view through the point” as this limitation is further directed to a feature of claim 1 that is not positively recited, i.e., the obturator. As such, the Examiner is of the position that the structure of the device of Kassab is fully capable of selectively accepting an obturator that comprises a distally oriented, at least partially transparent, blunt-tipped dissecting point and an endoscope arranged to view through the point, as recited in claim 7 because when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See MPEP 2112.01.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kassab et al. (US 2010/0160719 A1; hereinafter Kassab) in view of Cornelius et al. (WO 2004/078066 A2; hereinafter Cornelius). 
Regarding claim 4, Kassab discloses the device of claim 1 as discussed above. Kassab does not disclose that the skirt includes at least one positioner operatively coupled to an actuator disposed on the handle, wherein the at least one positioner is configured to move the skirt between the retracted configuration and the extended configuration.
Cornelius discloses a surgical device for accessing a pericardial space of a patient (see [0018]) comprising a skirt (240, Figs. 10A and 10B, and see [0089]) that includes at least one positioner (237, Fig. 10A, and see [0089-0090]) operatively coupled to an actuator (235, Fig. 10A, and see [0087]. Note that although [0087] applies to a different embodiment of Figs. 9A and 9B, the component 235 of the embodiment of Figs. 10A and 10B acts in the same way as the embodiment of Figs. 9A and 9B) disposed on a handle (234, Fig. 10, and see [0087]. Note that although [0087] applies to a different embodiment of Figs. 9A and 9B, the component 234 of the embodiment of Figs. 10A and 10B acts in the same way as the embodiment of Figs. 9A and 9B. Additionally, thefreedictionary.com defines “dispose” as “to place or set in a particular order; arrange”. It is the Examiner’s position that 235 is disposed on 234 as 235 placed either directly next to 234 or adjacent to 234 depending on the position of 235 within the device when moved by the user), wherein the at least one positioner is configured to move the skirt between the retracted configuration and the extended configuration (see [0089-0090]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the skirt of Kassab to incorporate the teachings of Cornelius to have the skirt include at least one positioner operatively coupled to an actuator disposed on the handle, wherein the at least one positioner is configured to move the skirt between the retracted configuration and the extended configuration. Doing so would allow the user to expand the skirt and would permit the user to provide a desired force and positioning to the skirt (Cornelius, [0090]).
The modified device of Kassab in view of Cornelius will hereinafter be referred to as the combination of Kassab and Cornelius. 
Regarding claim 5, the combination of Kassab and Cornelius teaches the device of claim 4 as discussed above. The combination of Kassab and Cornelius as discussed above does not expressly teach that when moving from the retracted configuration to the extended configuration, the at least one positioner at least one of moves the skirt distally and expands the skirt radially.
Cornelius further teaches that when moving from the retracted configuration to the extended configuration, the at least one positioner at least one of moves the skirt distally and expands the skirt radially (see [0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kassab and Cornelius to incorporate the further teachings of Cornelius to have the at least one positioner at least one of moves the skirt distally and expands the skirt radially when moving from the retracted to extended configuration. Doing so would allow the user to expand the skirt and would permit the user to provide a desired force and positioning to the skirt (Cornelius, [0090]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kassab et al. (US 2010/0160719 A1; hereinafter Kassab).
Regarding claim 6, Kassab discloses the device of claim 1 as discussed above. Kassab further discloses that the suction skirt is notably larger than 1810 as shown in Fig. 17B and described in [0131]. Additionally, Kassab discloses that having a larger diameter suction skirt allows for engagement with a larger surface area of a tissue, thus allowing for a better reversible engagement of tissue when vacuum is applied and for more effective engagement of tissue (see [0131]). 
Kassab does not expressly disclose that in the extended configuration, a width of the distal opening of the skirt is at least about 1.5 times a width of the distal end of the tubular body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kassab to incorporate the further teachings of Kassab by including a width of the distal opening of the skirt being at least about 1.5 times a width of the distal end of the tubular body. Doing so would allow for engagement with a larger surface area of a tissue, thus allowing for a better reversible engagement of tissue when vacuum is applied and for more effective engagement of tissue (Kassab, [0131]).  
Additionally, Kassab discloses the claimed invention except for where a width of the distal opening of the skirt is at least about 1.5 times a width of the distal end of the tubular body. It would have been an obvious matter of design choice to make the width of the distal opening of the skirt at least about 1.5 times a width of the distal end of the tubular body, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP § 2144.04(IV)(A).
Additionally, it would have been an obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the present invention to modify Kassab to include a width of the distal opening of the skirt being at least about 1.5 times a width of the distal end of the tubular body since Applicant has not disclosed that having a width of the distal opening of the skirt being at least about 1.5 times a width of the distal end of the tubular body solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design. Furthermore, absent a teaching as to the criticality of the width of the distal opening of the skirt being at least about 1.5 times the width of the distal end of the tubular body, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kassab et al. (US 2010/0160719 A1; hereinafter Kassab) in view of Arevalos et al. (WO 2018/148456 A1; hereinafter Arevalos).
Regarding claim 8, Kassab discloses the device of claim 1 as discussed above. Kassab does not disclose that the skirt is constructed of nitinol wires braided into a mesh at least partially covered in silicone.
A first embodiment of Arevalos, shown in Figs. 61A and 61B, teaches a nitinol mesh skirt can be a useful tissue stabilizer that is capable of self-expansion (see [0216]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kassab to incorporate the teachings of Arevalos by modifying the skirt of Kassab to be constructed of nitinol wires braided into a mesh. Since both the skirt of Kassab (see [0131]) and the skirt of Arevalos (see [0216]) are tissue stabilizers, doing so would allow the skirt to self-expand in the extended configuration, which can be useful in pericardial applications (Arevalos, [0216]). 
The modified device of Kassab in view of a first embodiment of Arevalos does not expressly teach that the nitinol mesh skirt is at least partially covered in silicone.
A second embodiment of Arevalos, shown in Fig. 75A-75E, teaches that a silicone coating over components of the device that are in close contact with the pericardium can be useful in protecting the tissue from inadvertent puncture (see [0198]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified device of Kassab in view of a first embodiment of Arevalos to incorporate the further teachings in view of a second embodiment of Arevalos by modifying the skirt of the modified device of Kassab in view of a first embodiment of Arevalos to be at least partially covered in silicone. Doing so would help prevent internal organs, such as heart tissues, from being punctured by the suction skirt (Arevalos, [0198]).
The modified device of Kassab in view of Arevalos will hereinafter be referred to as the combination of Kassab and Arevalos. 
Regarding claim 9, the combination of Kassab and Arevalos teaches the device of claim 8 as discussed above. The combination of Kassab and Arevalos does not expressly teach that at least some of the wires of the mesh are oriented at about 45 degrees with respect to a longitudinal axis of the tubular body such that pulling proximally on the distal edge of the skirt causes the skirt to expand radially. However, the first embodiment of Arevalos as shown in Figs. 61A and 61B further teaches that at least some of the wires of the mesh are oriented at about 45 degrees (see “θ” in Annotated Fig. 61A below) with respect to a longitudinal axis (see “longitudinal axis” in Annotated Fig. 61A below) of a tubular body (see “tubular body” in Annotated Fig. 61A below) such that pulling proximally on the distal edge of the skirt causes the skirt to expand radially (see shape of 6104 in Figs. 61A and 61B, also see [0216]).









Annotated Fig. 61A
[AltContent: textbox (θ)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arc][AltContent: connector][AltContent: textbox (tubular body)][AltContent: textbox (longitudinal axis)][AltContent: connector]
    PNG
    media_image2.png
    393
    365
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kassab and Arevalos to incorporate the further teachings of the first embodiment of Arevalos by including at least some of the wires of the mesh are oriented at about 45 degrees with respect to a longitudinal axis of the tubular body such that pulling proximally on the distal edge of the skirt causes the skirt to expand radially. Doing so would allow for expansion of the nitinol mesh into various shapes, such as disc, bulb, or plug-like shapes, which can be useful for tissue stabilizer applications (Arevalos, [0216]). 
Additionally, it would have been an obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the present invention to modify the combination of Kassab and Arevalos to include at least some of the wires of the mesh being oriented at about 45 degrees with respect to a longitudinal axis of the tubular body such that pulling proximally on the distal edge of the skirt causes the skirt to expand radially, since Applicant has not disclosed that having at least some of the wires of the mesh being oriented at about 45 degrees with respect to a longitudinal axis of the tubular body such that pulling proximally on the distal edge of the skirt causes the skirt to expand radially solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design. Furthermore, absent a teaching as to the criticality of at least some of the wires of the mesh being oriented at about 45 degrees with respect to a longitudinal axis of the tubular body such that pulling proximally on the distal edge of the skirt causes the skirt to expand radially, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L CARTER whose telephone number is (571)272-6402.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Laura Carter/Examiner, Art Unit 3783                                                                                                                                                                                                        27 May 2021




/AMBER R STILES/Primary Examiner, Art Unit 3783